AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                              UNITED STATES DISTRICT COURT
                                                Eastern District of California
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                           v.
                     WILLIAM BOND                                             Criminal Number: 2:03CR00269-1
                                                                              Defendant's Attorney: Michael Donald Long, Appointed
THE DEFENDANT:
       admitted guilt to violation of charge(s) 1 through 6 as alleged in the violation petition filed on            7/3/2018 .
       was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
       filed on   .

The defendant is adjudicated guilty of these violations:
Violation Number                  Nature of Violation                                                           Date Violation Ended
1                                      Unauthorized travel                                                      5/13/2018
2                                      Failure to notify of law enforcement contact                             5/13/2018
3                                      Unauthorized travel                                                      6/17/2018
4                                      Failure to notify of law enforcement contact                             6/17/2018
5                                      Unlawful use of a controlled substance                                   6/18/2018
6                                      Unlawful use of a controlled substance                                   6/29/2018

The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 2/21/2017 .

           6 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

       Charge(s)       is/are dismissed.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                             11/6/2018
                                                                             Date of Imposition of Sentence
                                                                             /s/ John A. Mendez
                                                                             Signature of Judicial Officer
                                                                             John A. Mendez, United States District Judge
                                                                             Name & Title of Judicial Officer
                                                                             11/8/2018
                                                                             Date
